IN THE SUPREME COURT OF PENNSYLVANIA


                                          : No. 725
IN RE:
                                          :
DESIGNATION OF CHAIR AND VICE-            : SUPREME COURT RULES DOCKET
                                          :
CHAIR OF THE CONTINUING LEGAL             :
                                          :
EDUCATION BOARD




                                       ORDER


PER CURIAM


         AND NOW, this 15th day of February, 2017, Gretchen A. Mundorff, Esquire, is

hereby designated as Chair, and Anthony C. Aliano, Esquire, is designated as Vice-

Chair, of the Continuing Legal Education Board, commencing April 7, 2017.